Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-8, 10-20 are allowed because the prior art fail to teach that the cartridge housing being rotatable between a first position at which the first shutter is positioned at the first closed position and a second position at which the first shutter is positioned at the first open position in a state in which the first toner cartridge is mounted on the first process unit; and when the cartridge housing moves from the second position to the first position, the one end portion of the cartridge housing comes close to the second toner cartridge and the other end portion of the cartridge housing goes away from the second toner cartridge, and wherein a dimension of the cartridge housing in the third direction is greater than a dimension of the cartridge housing in the second direction in the state in which the first toner cartridge is mounted on the first process unit in combination with remaining limitations of claims 1-8, 10-20 respectively.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852